DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/17/19.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the function of the second controller is in reference to storing feedback information from a plurality of sensors and executing a variety of “operations” based on a first and a second operating states. The claims need to be amended to recite a clear method of operation of the second controller.
Prior art will be applied to the invention as best understood by the examiner. The following interpretation will be used: 
A power conversion device comprising a cell unit for providing a variable frequency AC signal to a motor, a first sensor, a second sensor, a memory means, a first controller, and a second controller for determining when to store feedback information from the plurality of sensors in the memory means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US Publication 20160359424).
Claims 1 and 8, Tran et al teaches a power conversion circuit comprising: a power unit 110 configured to supply AC power to a motor (as shown in fig. 1); a sensing devices 320/328 including a plurality of current, voltage, and/or temperature sensors; a first controller 30 for receiving the feedback information from the plurality of sensors and detecting a fault in the system based on the received information; and a second controller 310-318 for storing feedback information from the sensing devices, wherein the main controller 30 uses the stored information to determine if the system has encountered a failure.
Tran et al does not specifically describe the timing sequence for storing the detected information. However, Tran et al has established that a memory means is utilized to store desired information. When the feedback information is stored is considered a design choice.
Claims 2-4, 6-7, 9-10, Tran et al describes controllers 310-318 for controlling the operation of individual power units 110-118.
Claims 5 and 11-13, Tran et al describes each power unit 110-118 comprising a first converter 20 and a second converter represented by switches 23a-23d, wherein the plurality of sensors is used to measure input and output information (input current and voltage as well as output current and voltage).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 lists other power conversion devices that include a plurality of power units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846